Title: James Madison to William B. Sprague, 1 September 1830
From: Madison, James
To: Sprague, William Buell


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Sept. 1830
                            
                        
                        
                            
                        I recd. in due time yours of Mar. but suspended an answer till I could avail myself of a genealogical sketch
                            made out some years ago by a relative of the family, which might furnish the information you wish. This paper I have not
                            yet obtained. As soon as I can do so, I will make the intended use of it. In the mean time I beg you to accept this
                            apology for the delay; with my thanks for your several unacknowledged communications, the last of which was your Sabbath
                            School Address; and all of which bore the usual stamp of your able & elegant pen. Be pleased to accept also a
                            reassurance of my esteem and best wishes
                        
                            
                                J M
                            
                        
                    